DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Amendment received on 09 June 2021 has been acknowledged and entered.  
Claims 1-10 have been canceled.  
No new claims have been added.  
Claims 1-10 are currently pending.

Response to Amendments and Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues (in REMARKS, page 6) that the Examiner rejected claims 1-10 under 35 USC 101 as being directed to the abstract idea of a method of organizing human activity. The rejection is traversed, as claim 1 has been amended as discussed above. Applicant submits that the amendments and additions to claim 1 remove it from the category of a method of organizing human activity. Further, even if Step 2A- Prong 1 has not been passed, Applicant submits that the present amendment integrates any abstract idea into a practical application under Step 2A-Prong 2. Reconsideration is respectfully requested.
 	In response to Applicant’s argument, The Examiner respectfully disagrees.  The claims as currently amended provide steps that, under their broadest reasonable interpretation, covers performance of the limitation by Commercial or Legal Obligations but for the recitation of generic computer components.  Further, the claims do not integrate the judicial exception into practical 
Applicant's amendments filed 9 June 2021 with respect to the rejection of claims 7-9 under 35 U.S.C. 112, 2nd paragraph have been fully considered and are persuasive. Thus, the rejection of claims 7-9 under 35 U.S.C. 112, 2nd paragraph has been withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 June 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  However, the Patent(s) and/or publication(s) cited in the office actions submitted in the information disclosure statement have not been separately considered.

Claims Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more.  Claims 1-10 are directed to a system (i.e., a machine).  Therefore, claims 1-10 all fall within the one of the four statutory categories of invention.  

Step 2A Prong 1
Independent claim 1 substantially recites:  receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles, said reservation data comprising communications information associated the first user, and a first airline name and a first flight number for arrival or departure by the first user from an airport associated with the first location;  provide user services to the first] user, said user services monitoring the status of the first flight number and first airline name in the reservation data monitoring the status of other flights associated with the first airline name; monitoring the status of other flights associated with the first location;  determining if there is [there is] a flight disruption event based upon the status of the first flight number and first airline name, the status of other flights associated with the first airline name, and/or the status of other flights associated with the first location; 2Appl. No. - 15/986,528 Amendment if there is a flight disruption event, sending, via an electronic notification message to the first user of said flight disruption event; and providing the first user the option to create, modify or cancel, the first rental vehicle reservation in response to the flight disruption event.
Independent claim 1 as a whole recites a method or organizing human activity. The limitations of Independent Claim 1 of receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles, said reservation data comprising communications information associated the first user, and a first airline name and a first flight number for arrival or departure by the first user from an airport associated with the first location;  provide user services to the first user, said user services comprising: monitoring the status of the first flight number and first airline name in the reservation data; monitoring the status of other flights associated with the first airline name; monitoring the status of other flights associated with the first location;  determining if there is [there is] a flight disruption event based upon the status of the first flight number and first airline name, the status of other flights associated with the first airline name, and/or the status of other flights associated with the first location; 2Appl. No. - 15/986,528 Amendment if there is a flight disruption event, sending, via an electronic notification message to the first user of said flight disruption event; and providing the first user the option to create, modify or cancel, the first rental vehicle reservation in response to the flight disruption event, as drafted, are processes that, under their broadest reasonable interpretation, covers performance of the limitation by Commercial or Legal Obligations but for the recitation of generic computer components. That is, other than reciting “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device”, nothing in the claim element precludes the step from practically being performed by Commercial or Legal Obligations.  For example, but for the “system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” in the context of claim 1 encompasses the user performing the steps. The mere recitation of a generic computer (i.e. Claim 1’s “system,” “reservation server,” “ first microprocessor,” “electronic communication,” “a network” and “a mobile computing device”) does not take the claims out of the Certain Methods of Organizing Human Activity grouping (i.e. Commercial or Legal Obligations).  Accordingly, the claims recite an abstract idea.    

Step 2A Prong 2
This judicial exception is not integrated into a practical application.  In particular, claim 1 recites the additional elements, “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” to perform the “receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles…”; “provide user services to the first user…”; “monitoring the status of the first flight number and first airline name in the reservation data”; “monitoring the status of other flights associated with the first airline name”; “monitoring the status of other flights associated with the first location”; “determining if there is [there is] a flight disruption event based upon the status of the first flight number and first airline name…”; “sending, via an electronic notification message to the first user of said flight disruption event”; and “providing the first user the option to create, modify or cancel, the first rental vehicle reservation in response to the flight disruption event”.   
microprocessor” in claim 1, “receive and store” and “sending” limitations are just more mere data gathering, and also are characterized as transmitting or receiving data over a network; and are also recited at a high level or generality, and merely automates the “receive” and “sending” steps.
The claimed computer components in the steps of claim 1 are recited at a high-level of generality and are merely invoked as a tool to perform the abstract idea (i.e., “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” performing generic computer functions of “receive and store reservation data for a first reservation from a first user for a rental vehicle…”; “provide user services to the first user…”; “monitoring the status of the first flight number and first airline name…”; “monitoring the status of other flights associated with the first airline name”; “monitoring the status of other flights associated with the first location”; “determining if there is a flight disruption event…”; “sending an electronic notification message…”; and “providing the first user the option to create, modify or cancel, the first rental vehicle reservation in response to the flight disruption event”) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Each of the additional limitations is no more than mere instructions to apply the exception using the generic computer components (i.e. “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” of claim 1). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (i.e. “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” in claim 1).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, the claims are not patent eligible.   

Step 2B
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a    “a system,” “a reservation server,” “a first microprocessor,” “electronic communication,” “a network” and “a mobile computing device” in the context of claim 1 to perform the “receive and store,” “provide,” “monitoring,” “monitoring,” “monitoring,” “determining,” “sending,” and “providing” steps amount to no more than mere instructions to apply the exception using a generic computer component.  Further, the “receive” and “sending” steps have been re-evaluated and determined to be well-understood, routine, conventional activity in the field because the ““receive” and “sending” is well understood, routine, and conventional because the specification has demonstrated the microprocessor/system (including general purpose/general computing processor) that can be used for generating as described in the specification on page 2, lines 16-19; and page 4, lines 18 thru page 5, line 1.  Thus, even when viewed as a whole, nothing in the claims add significantly more (i.e. inventive concept) to the abstract idea. The claims are patent ineligible.
As per dependent claims 2-6, the limitations merely narrow the previously recited abstract limitations.  For example, dependent claim 2 recites flight disruption event is a flight delay or diversion.  Dependent claim 3 recites the flight disruption event is a flight cancellation.   Dependent claim 4 recites the flight disruption event is a significant amount of flight cancellations.  Dependent claim 5 recites the notification is a push notification.  Dependent claim 6 recites the notification is a text message.  For the reasons described above with respect to claims 2-6, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea. 
As per dependent claim 7, the recitations, “determining an origination location and destination…”; “determining whether the origination location and destination…”; and offering a one-way vehicle rental…” are further directed to a method of organizing human activity and/or mental concepts as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
	As per dependent claim 8, the recitation, “lookup on a data table…” is further directed to a method of organizing human activity as described in claim 14.  For the reasons described above with respect to claim 14, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
 	As per dependent claims 9, the recitations “determining an estimated driving distance and/or driving time… “ is further directed to a method of organizing human activity and/or mental concepts as described in claim 1. For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  
As per dependent claim 10, the recitations “extending a current ongoing reservation” is further directed to a method of organizing human activity as described in claim 1.  For the reasons described above with respect to claim 1, this judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux et al. (US PG Pub. 2018/0260741) in view of Maycotte et al. (US PG Pub. 2004/0039617 A1).
As per claim 1, Lamoureux et al. discloses a system for providing travel disruption and interruption services to a user of a fleet vehicle, comprising: 
a fleet of rental vehicles available for rental use by a plurality of users, wherein some or all of said fleet of rental vehicles are available for rental use at a first location ( [0030] the reservation system 12 may be a global distribution system (GDS) that facilitates searching and booking flight travel products and/or non-flight travel products from several different service providers… this case, each reservation record generated and stored by the reservation system 12 may be a total travel record (TTR) that is capable of including both flight travel products and non-flight travel products from multiple service providers.  Non-limiting examples of non-flight travel products include hotel rooms, rental cars, event and attraction admissions, and any other non-flight travel products often associated with travel);
a reservations server with a first microprocessor in electronic communication with a network, wherein the microprocessor is operable to receive and store reservation data for a first reservation from a first user for a rental vehicle from said fleet of rental vehicles ([0030], said reservation data comprising communications information associated with a mobile computing device of the first user, and a first airline name and a first flight number for arrival or departure by the first user from an airport associated with the first location; 
further wherein the first microprocessor is operable to provide user services to the first user, said user services comprising: 
monitoring the status of the first flight number and first airline name in the reservation data ([0099]-[0100]);
monitoring the status of other flights associated with the first airline name ([0029]);
monitoring the status of other flights associated with the first location ([0099]-[0100]);
determining if there is there is a flight disruption event based upon the status of the first flight number and first airline name, the status of other flights associated with the first airline name, and/or the status of other flights associated with the first location([0099]-[0100]); 2Appl. No. - 15/986,528 
Lamoureux et al. does not further disclose, however, Maycotte et al. discloses:
Amendment if there is a flight disruption event, sending, via the network, an electronic notification message to the mobile computing device of the first user of said flight disruption event (Maycotte et al. [0052] Each of the modular client pool elements 1210, 1212, 1214, 1216 are coupled to different available external devices and/or systems for use by customers and travel users.  For example, the first modular client pool 1210 is coupled over a proprietary interface 1250 to a client device that displays a travel map 1230…  An example of a client computing device is a personal computer, a portable computer, and a handheld personal digital assistant (PDA).  The client device 1232 may receive notification from the first modular client pool 1210 of predicted or early detected travel disruptions and of alternate travel recommendations in the event of such disruptions); and 
providing the first user the option to create, modify or cancel, through the mobile computing device, the first rental vehicle reservation in response to the flight disruption event (Maycotte et al.: [0040] The travel agency computer system 502 may include a travel agency terminal, an internet booking engine, and a client software module.  The travel agency computer system 502 is also connected to the airline customer reservation system (CRS) 506, so that a travel agent at a terminal may schedule and book flights.  The term travel agent includes any advocate of a potential passenger that has authority to create or modify a travel plan.  The customer reservation system 506 may be used to create and modify passenger name records (PNR) and receives information, including modified PNRs, from the airlines 504).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lamoureux et al. to include the steps of the sending a travel disruption event notification as taught by Maycotte et al. it would provide alternative itineraries for an entity for accommodation for transport/storage/residence upon the occurrence of one or more disruptions

As per claim 2, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1.  Lamoureux et al. further discloses wherein the flight disruption event is a flight delay or diversion ([0026]) In particular, when a passenger booked on a travel itinerary becomes disrupted, such as due to a flight cancelation or delay, it may become necessary to transfer the passenger to a new travel itinerary, and do so quickly), also see [0042]. 

As per claim 3, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1.  Lamoureux et al. further discloses wherein the flight disruption event is a flight cancellation, ([0026]) In particular, when a passenger booked on a travel itinerary becomes disrupted, such as due to a flight cancelation or delay, it may become necessary to transfer the passenger to a new travel itinerary, and do so quickly), also see [0042]. 

Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Lamoureux et al. in view of Maycotte et al. as applied to claim 1 above and further in view of Van Moltke et al. (US PG Pub. 20130117057 A1). 
As per claim 4, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1.   
Lamoureux et al. in view of Maycotte et al. does not explicitly discloses, however, Van Moltke discloses:
wherein the flight disruption event is a significant number of flight cancellations at an airport, but not cancellation of a flight of the user (Van Moltke et al.: [0037] states that a disruption may include an increase in cancellations or delays at a given airport above a predetermined threshold, i.e., a significant number of flight cancellations at an airport; and [0047] describes sending a notice to entities (users) for accommodation who are scheduled to use one or more of the disrupted segments.  In other words, a user is sent a notification responsive to a disruption occurring along one of the user’s scheduled route segments when a significant number of cancellations occurs at an airport included in that route segment, but not necessarily the cancellation of that particular user’s flight.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lamoureux et al. in view of Maycotte et al. to include the steps of the travel disruption event is a significant number of flight cancellations at an airport, but not cancellation of a flight of the user, because it would provide alternative itineraries for an entity for accommodation for transport/storage/residence upon the occurrence of one or more disruptions. 

Claim 5 is rejected under 35 U.S.C. 103 as being un-patentable over Lamoureux et al. in view of Maycotte et al. as applied to claim 1 above and further in view of Sweeney (WO 2015/138013 A1). 
As per claim 5, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1.  Lamoureux et al. in view of Maycotte et al. does not explicitly disclose wherein the notification is a push notification sent through a mobile device, however, Sweeney discloses:
wherein the notification is a push notification (Sweeney: Fig.1, and [0010] the system can generate and transmit an availability push notification informing the user of the mobile computing device that the transport service is available in the specified service area.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Lamoureux et al. in view of Maycotte et al. to include the steps of the notification is a push notification sent through a mobile device application on the user's mobile device, because it would provide users with a convenient way of receiving notifications in the event of cancellations or delays. 

Claim 6 is rejected under 35 U.S.C. 103 as being un-patentable over Lamoureux et al. in view of Maycotte et al. as applied to claim 1 above and further in view of Slivka et al. (US PG Pub. 2003/0225600A1). 
As per claim 6, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1. 
Lamoureux et al. in view of Maycotte et al. does not explicitly disclose, however, Slivka et al. discloses:
wherein the notification is a text message sent through the user's mobile computing device texting service, (Slivka et al.: [0028] Notification service 140 may generate and provide notification information (e.g., message) to one or more external entities, such as a disrupted passenger, one or more travel providers, travel agent services, and any other entity that is associated with the travel industry to provide notifications of re-accommodations. In one aspect of the invention, notification service 140 may provide a notification comprising text, email, and/or voice enabled messages containing information on an operation disruption (e.g., cancellation) and a re-accommodation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lamoureux et al. in view of Maycotte et al. to include the steps of notification is a text message sent through the user's mobile device texting service as taught by Slivka et al. to provide the user with a convenient notice of disruption to provide passenger accommodations in a transportation network following a disruption in travel services (Slivka et al.: [0002] This invention relates to managing passenger accommodations in a transportation network, and more particularly, to methods, systems, and articles of manufacture for re-accommodating passengers following a disruption in travel services.) 

Claims 7-9 are rejected under 35 U.S.C. 103 as being un-patentable over Lamoureux et al. in view of Maycotte et al. as applied to claim 1 above and further in view of Ben-Yitschak et al. (US PG Pub.  2010/0305984 A1) and Kreiner et al. (US PG Pub. 2018/0005337 A1) .
As per claim 7, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1.  Lamoureux et al. in view of Maycotte et al. does not further disclose, however, Ben-Yitschak et al. discloses:
wherein the step of providing the user the option to create, modify or cancel the first rental vehicle reservation comprises:
determining an origination location and a destination location for a user vehicle affected by the travel disruption event ([0038] FIG. 5 illustrates as example process as to how a fee structure may be implemented in allocating scarce resources. At 230, the requests transit pass from the originating point to the destination point. At 232, the management system 112 responds with route options and estimated arrival time for each); and
Ben-Yitschak et al. teaches determining whether the origination location and destination location are within a predetermined distance and/or predetermined time of each other (Ben-Yitschak et al. [0303]-[0305] offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a drivable distance and/or a drivable time of each other.)
Lamoureux et al. in view of Maycotte et al. does not further disclose, however, Ben-Yitschak et al. discloses:
 offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a predetermined distance and/or a predetermined time of each other (Ben-Yitschak et al.: [0018] For purposes of this disclosure, the term “trip” comprises a single segment from an origin location to a destination location or a series of one or more connected trip segments from an origin location to a destination location, wherein an endpoint of each segment is connected to at most one other segment. A trip may either be a one-way trip wherein trip segments only provide travel from an origin location to a destination location)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ben-Yitschak et al. Kreiner to include the steps of offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a predetermined distance and/or a predetermined time of each other and determining whether the origination location and destination location are within a drivable distance and/or a drivable time of each other, because it would provide users multiple available modes of transportation which connect between them to form a single itinerary, it provides the user optimization on the cost, preferences, requirements and convenience ([0002] Portions of a single trip between two or more locations may have multiple available modes of transportation which connect between them to form a single itinerary. As a result, such trips may have complex itineraries and may be difficult to optimize for cost, preferences, requirements and convenience.).
Lamoureux et al. in view of Maycotte et al. and Ben-Yitschak et al. does not explicitly disclose a flight origination and destination and determining whether the Kreiner et al. discloses a vehicle origination and destination and discusses flight ([0043]-[0044]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Lamoureux et al. in view of Maycotte et al. and Ben-Yitschak et al. to include flight origination and destination as taught by Kreiner et al.  The fact of using flights or vehicle transportations for trips would not change the principle of creating, modifying or canceling a trip reservation nor would it change the determining step of an origination location and a destination location.

As per claim 8, Lamoureux et al. in view of Maycotte et al. in view of Ben-Yitschak et al. and Kreiner et al. discloses the system of claim 7.  Lamoureux et al. in view of Maycotte et al. and Kreiner et al. does not further disclose, however, Ben-Yitschak et al. discloses:
wherein the step of determining whether the origination location and destination location are within a predetermined distance and/or a predetermined time of each other comprises a lookup on a data table of location/destination pairs (Ben-Yitschak et al.: Fig. 7 and ([303-305] offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a drivable distance and/or a drivable time of each other.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lamoureux et al. in view of Maycotte et al. and Kreiner et al. to include the steps of offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a drivable distance and/or a drivable time of each other and determining whether the origination location and destination location are within a drivable distance and/or a drivable time of each other, as taught by Ben-Yitschak et al because it would provide users multiple available modes of transportation which connect between them to form a single itinerary, it provides the user optimization on the cost, preferences, requirements and convenience (Ben-Yitschak et al.: [0002] Portions of a single trip between two or more locations may have multiple available modes of transportation which connect between them to form a single itinerary. As a result, such trips may have complex itineraries and may be difficult to optimize for cost, preferences, requirements and convenience.).

As per claim 9, Lamoureux et al. in view of Maycotte et al. in view of Ben-Yitschak et al. and Kreiner et al. discloses the system of claim 7.  Lamoureux et al. in view of Maycotte et al. and Kreiner et al. does not further disclose, however, Ben-Yitschak et al. discloses:
wherein the step of determining whether the origination location and destination location are within a drivable distance and/or a drivable time of each other comprises determining an estimated driving distance and/or driving time for a fleet vehicle driven from the origination location to the destination location on a particular date (Ben-Yitschak et al.:[0303]-[0305] offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a drivable distance and/or a drivable time of each other, and [0027] In embodiments where trip source 26 allows such additional independent modes of transportation to be incorporated as part of the overall search, trip source 26 may calculate an estimated amount of time required by the traveler to travel the segment of the trip {examiner indicates that the segment of the trip covers the start and the end of the trip destination and time wise}.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lamoureux et al. in Maycotte et al. and Kreiner et al. to include the steps of offering a one-way vehicle rental from the origination location to the destination location if the origination location and destination location are within a drivable distance and/or a drivable time of each other and determining whether the origination location and destination location are within a drivable distance and/or a drivable time of each other, as taught by Ben-Yitschak et al. because it would provide users multiple available modes of transportation which connect between them to form a single itinerary, it provides the user optimization on the cost, preferences, requirements and convenience ([0002] Portions of a single trip between two or more locations may have multiple available modes of transportation which connect between them to form a single itinerary. As a result, such trips may have complex itineraries and may be difficult to optimize for cost, preferences, requirements and convenience.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lamoureux et al. (US PG Pub. 2018/0260741) in view of Maycotte et al. (US PG Pub.  2004/0039617 A1) as applied to claim 1 above, and further in view of Kreiner et al. (US PG Pub. 2018/0005337 A1) .
As per claim 10, Lamoureux et al. in view of Maycotte et al. discloses the system of claim 1.  Lamoureux et al. in view of Maycotte et al. does not further disclose, however, Kreiner et al. discloses: 
wherein the option to modify a fleet vehicle reservation in response to the travel disruption event comprises extending a current ongoing reservation (Kreiner et al.: [0044] a flight cancellation at an airport may trigger the same type of reaction through the management system 112. If the venue/event is cancelled, or the travel situation alters significantly enough that the traveler cannot arrive at or near the appropriate time, then a cascade may be generated to remove/alter the reservation or travel plans, provide a refund, or suggest alternatives. Conversely, if, during venue/event scheduling, there is no route possible that can deliver the traveler(s) to the venue/event at or near the appropriate time, the system should avoid or prevent the reservation from taking place. If the venue/event reservation is malleable, then an evaluation of possible alternatives to the original reservation, including earlier, later, or even another day, should be presented to the user. If transit has started when the viability window has closed, then return or alternate routes may be calculated.).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify system of Lamoureux et al. in view of Maycotte et al. to include the reservation extension as taught by Kreiner et al. because the user with alternative itineraries/solutions to accommodate a traveler upon a flight/travel disruption. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDA A. NELSON whose telephone number is (571)272-7076.  The examiner can normally be reached on Monday-Friday, 10:00am - 6:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Zimmerman can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-4602.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Please address mail to be delivered by the United States Postal Service (USPS) as follows: 
Commissioner of Patents and Trademarks
Washington, D.C. 20231

Or faxed to: (571) 273-7076 [Informal/Draft Communications, labeled
"PROPOSED" or "DRAFT"]
 	Hand delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314

/F.A.N/Examiner, Art Unit 3628                                                                                                                                                                                                        


/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628